UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1724



MAX MALEKE; SILVANA SUMILAT,

                                                        Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-586-537; A78-586-538)


Submitted:   May 31, 2006                  Decided:   June 16, 2006


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Alfred L. Robertson, Jr., STEPHEN J. SHEEHY III & ASSOCIATES,
Annandale, Virginia, for Petitioners. Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Assistant Director,
Diane Kelleher, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Max Maleke and his wife, Silvana Sumilat, natives and

citizens of Indonesia, petition for review of an order of the Board

of Immigration Appeals affirming, without opinion, the immigration

judge’s denial of their application for asylum.*            We dismiss the

petition for review for lack of jurisdiction.

           Petitioners challenge the immigration judge’s denial of

the application for asylum and the finding that the application was

untimely filed.    Petitioners also requested that this court order

a new proceeding regarding changed country conditions in Indonesia.

The   Attorney   General   contends    that   Petitioners    waived   these

arguments because they did not raise them on appeal to the Board.

Failure to raise arguments before the Board constitutes a waiver of

those issues and precludes review by this court.        See Gonahasa v.

INS, 181 F.3d 538, 544 (4th Cir. 1999).       Our review of Petitioners’

brief to the Board supports the Attorney General’s argument, and we

therefore do not review the underlying merits of these claims.

           As for the denial of Petitioners’ request for asylum, we

conclude that we lack jurisdiction to review the immigration

judge’s determination that Petitioners failed to file within one

year of the date of their arrival in the United States.               See 8

U.S.C. § 1158(a)(2)(B) (2000).        Whether the application was filed


      *
      Petitioners filed only one application for asylum. Sumilat
was identified as a beneficiary of Maleke’s application for asylum,
and did not apply for asylum in her own right.

                                 - 2 -
within one year of Petitioners’ admission to the United States is

a question of fact; accordingly, this court has no jurisdiction to

review the determination that the application was untimely.           See 8

U.S.C. § 1158(a)(3) (2000); Chen v. United States Dep’t of Justice,

434 F.3d 144, 150-54 (2nd Cir. 2006) (collecting cases).              Given

this jurisdictional bar, we cannot review the underlying merits of

Petitioners’ asylum claims.

          We   therefore   dismiss   the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      PETITION DISMISSED




                                - 3 -